Detailed Action
This office action is a response to an application filed on 5/12/2020 in which claims 1 –17 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/02/2020 and 5/12/2020.
Drawings
The Examiner contends that the drawings submitted on 5/12/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim 1 cites, in part, the following;
1. A communication device comprising:
a communication unit configured to receive a data signal from another communication device;
a determination unit configured to determine whether the data signal received by the communication unit includes a request for transmission of a busy signal indicating that a channel is in use; and a control unit configured to control a process of…

Independent Claim 8 makes a similar citation; 

Instance
MEANS PLUS
(A)Means
(B) Functional Language
(C) Structure
112(f) INVOKED
(1)
communication unit
Y
configured
Yes
Y
(2)
determination unit
Y
configured
Yes
Y
(3)
control unit
Y
configured
Yes 
Y


At least Claims 2, 3, 6,7, 9 -11, 13, 15 and 16 makes reference to at least one of the units above.
With respect to Instance (1) and (3), Examiner finds in Figure 4 and ¶[0030] of the Specification sufficient structure to support this element i.e. ‘A scheduler 246 may schedule UEs for data transmission on the downlink and/or uplink. [0030]   As illustrated in FIG. 4, the AP 100 includes a communication unit 110, a data processing unit 130, a control unit 140, and a power supply unit 150.,’
With respect to Instance (2), Examiner finds in ¶[0007] of the Specification sufficient structure to support this element i.e. [0007]   According to the present disclosure, a communication device is provided that includes: a  communication unit configured to receive a data signal from another communication device; a determination unit configured to determine whether the data signal received by the communication unit includes a request for transmission of a busy signal indicating that a channel is in use; and a control unit configured to control a process of transmitting the busy signal by the communication unit, in accordance with a determination result of the determination unit.
Therefore, Instance (1), Instance (2) and Instance (3) do not raise any concerns under 112(f).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for 
Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications	


Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic United States Patent Application 9560674 in view of Ono United States Patent Application 20040075553. 
 
 With regards to Claims 1, 8, and 17, Djukic teaches of a communication device comprising of receiving a data signal from another communication device; Column 04 Row 08  The AP 310 is configured to operate in full-duplex mode. In an embodiment, one or more of the UEs is configured to operate in full-duplex mode. In an embodiment, communications between the UEs 320 and the AP 310 .{i.e. communication unit} is accomplished according to MAC layer protocols..

determine whether the data signal received by the communication unit includes a request for transmission of a busy signal indicating that a channel is in use; Column 04 Row 17 In an embodiment, the AP 310 is configured to transmit a busy indicator, such as, for example, a busy signal or busy frame, after beginning receipt of data from a UE 320. The other UEs 320 receive the busy signal or frame and suspend their back-off operations or procedures for a duration specified in the busy signal or frame. During this time, the other UEs 320 do not transmit data to the AP 310, thereby not interfering with the ongoing transmission from the UE 320 currently engaged in an ongoing data transmission. 

control a process of transmitting the busy signal by the communication unit, in accordance with a determination result of the determination unit Column 06 Row 11 (23) In an embodiment, the BSY frame is a control frame. The BSY frame includes information similar to an RTS frame. The BSY frame may include the sender MAC address, the receiver MAC address, and the duration of the transmission. 

Djukic teaches discloses the invention substantially as recited above. However Djukic does not disclose a communication unit, determination unit or control unit. 
Ono in the same field of endeavor teaches in ¶ [0097] …. The antitheft apparatus includes a communication unit, a communication control unit for transmitting and receiving data to and from a counterpart using the communication unit when the mobile unit is set in a security mode, the communication control unit for transmits a response request signal to the counterpart, a presence determination unit for determining as to whether or not another mobile unit being set in the security mode exists in a predetermined area, on the basis of a response signal to the response request signal from the counterpart, and an emergency handling unit for conducting a predetermined emergency process when the presence determination unit determines that the another mobile unit does not exist in the predetermined area.

It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Djukic using a communication unit, determination unit and a control unit.

One would have been motivated to modify Djukic in this manner in order to practice the invention with dedicated components.	


With regards to Claims 2, 12, and 13, Djukic teaches where when the data signal includes the request for transmission of a busy signal, the control unit allows the communication unit to transmit the busy signal.  Column 06 Row 11. In an embodiment, the BSY frame is a control frame. The BSY frame includes information similar to an RTS frame. The BSY frame may include the sender MAC address, the receiver MAC address, and the duration of the transmission. The time duration may or may not include the ACK transmission time.


With regards to Claims 3 and 9, Djukic teaches where when the communication unit has completed reception of a part of the data signal normally, the control unit allows the communication unit to transmit ACK indicating that reception of a part of the data signal has been completed normally. Column 06 Row 11  …. The BSY frame may include the sender MAC address, the receiver MAC address, and the duration of the transmission. The time duration may or may not include the ACK transmission time.

With regards to Claims 10 and 11, Djukic teaches when the communication unit does not receive the busy signal until a second period of time elapses since the communication unit starts transmitting the data signal, the determination unit determines that the other communication device is not receiving the data signal Column 08 Row 20 In the disclosed busy-tone system, a secondary station TX2 (new) 1006 begins transmitting data 1016 at time T.sub.4 without sending an RTS and waiting for a CTS from the primary station TX.sub.1 (new) 1008. At time T.sub.5, after an IFS time period after time T.sub.4, the primary station TX.sub.1 (new) 1008 transmits a CTS frame 1018 that includes a busy-tone signal or frame. 

With regards to Claims 4, Djukic teaches where the busy signal is continuously or intermittently transmitted during use of a channel; .. Column 03 Row 15 (14) Disclosed herein are systems and methods for efficiently eliminating the hidden node problem in full-duplex wireless systems with random access. In an embodiment, a full-duplex network component transmits a busy indicator to wireless stations in its coverage area after beginning receipt of data from a station.

With regards to Claims 5, Djukic teaches where a transmission duration of the busy signal is determined based on information described in the data signal.  Column 04 Row 17 (17) In an embodiment, the AP 310 is configured to transmit a busy indicator, such as, for example, a busy signal or busy frame, after beginning receipt of data from a UE 320. The other UEs 320 receive the busy signal or frame and suspend their back-off operations or procedures for a duration specified in the busy signal or frame..

With regards to Claims 6, Terashima teaches where when the communication unit detects the data signal but does not receive the data signal and when the communication unit does not receive the busy signal within a first period of time since the data signal is detected, the control unit makes the communication device ready to transmit a signal from the communication unit to the other terminal; Column 06 Row 48 (33) FIG. 6 is a flowchart illustrating an embodiment method 600 in a network component, such as, for example, STA.sub.2 406 in FIG. 4, for implementing a virtual busy tone back-off suspension mechanism in a virtual carrier sensing system. The method 600 begins at block 602 where the secondary transceiver waits for a busy frame from the primary transceiver (e.g., an AP).


With regards to Claims 7, Djukic where when the communication unit detects the data signal but does not receive the data signal and when the communication unit receives the busy signal within a first period of time since the data signal is detected but reception power of the busy signal is equal to or smaller than a predetermined value, the control unit makes the communication device ready to transmit a signal from the communication unit to the other terminal. Column 05 Row 49 In some embodiments, transmitting a busy indicator is or includes broadcasting the busy indicator. In some embodiments, the busy indicator includes a physical layer signal. In an embodiment, the physical layer signal includes a low power pseudo-noise (PN) code. In an embodiment, the busy indicator including a time duration determined in accordance with an expected time duration of the data transmission to instruct any non-transmitting station to not transmit data during the included time duration. 

With regards to Claims 14, Djukic teaches where the communication device is a terminal adapted to full- duplex communication; Djukic in the same field of endeavor teaches in Column 04 Row 08    The AP 310 is configured to operate in full-duplex mode. In an embodiment, one or more of the UEs is configured to operate in full-duplex mode.

With regards to Claims 15, Djukic teaches where the determination unit performs an address determination, based on information included in the data signal received by the communication unit, and the control unit controls a process of transmitting the busy signal by the communication unit, in accordance with a determination result of the address determination. Column 05 Row 37 In an embodiment, the BSY frame is a control frame. The BSY frame includes information similar to an RTS frame. The BSY frame may include the sender MAC address, the receiver MAC address, and the duration of the transmission. The time duration may or may not include the ACK transmission time.

With regards to Claims 16, Djukic teaches where when the determination result indicating that the data signal is addressed to the communication device is acquired and when the data signal includes the request for transmission of a busy signal, the control unit allows the communication unit to transmit the busy signal.  Column 01 Row 44 One existing solution to the hidden node problem is request-to-send (RTS), clear to send (CTS). FIG. 2 is a block diagram of a wireless network 200 illustrating an RTS-CTS solution to the hidden node problem.


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462